Mb. Justice Tantis delivered the opinion of the court: Claimant petitions for an award of Seventy-five and 32/100 Dollars ($75.32) and contends that he was employed by E. F. Throgmorton, then Fiscal Supervisor of the Department of Public Walfare, to purchase horses and mules to be used at the State Training School for Girls and the Lincoln State School and Colony. The proof shows that both of said Institutions were in need of mules and horses and that claimant, who was an experienced judge of animals, was requested by Throgmorton to secure such animals; that a Requisition was duly issued from the Department for such purchase; that claimant rendered the services necessary, selected and bought the animals desired and has never been compensated for services and transportation expenses incurred by him. In a report dated March 15, 1935 A. L. Bowen, Director of the Department of Public Welfare states: "Mr. Throgmorton was Fiscal Supervisor of the Department of Public Welfare at the time — Mr. Throgmorton possessed this authority at the time." When satisfactory service has been rendered to the State, the expense whereof has been legally incurred but not paid, an award is justified upon the recommendation of the head of the Department for which the service was rendered. The record indicates a lawful and legal claim and an award is hereby allowed in favor of claimant in the sum of Seventy-five and 32/100 Dollars, ($75.32).